Citation Nr: 1136194	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955, and from October 28, 1962 to November 28, 1962.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2005 rating decision of the VA Regional Office (RO) in San Diego, California that declined to reopen the claim of entitlement to service connection for bilateral hearing loss.  The claim is currently handled by the Oakland, California VA RO.

The Veteran was afforded a hearing in July 2009 before the undersigned Veteran's Law Judge sitting at Oakland, California.  The transcript is of record. 

By decision dated in February 2010, the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded the matter for further development. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran was afforded a VA audiology examination for compensation purposes in May 2010.  Following evaluation, the examiner opined that hearing loss was less likely than not the result of the appellant's military service.  The rationale for the opinion was that based on his case history, configuration of hearing loss and review of service treatment records, current hearing loss was most likely due to over 20 years of civil service occupational noise exposure. 

The case was remanded in January 2011 where it was pointed out that when audiometric testing results in November 1962 were converted to International Standards Organization (ISO) units, puretone thresholds of 30 decibels at 3000 Hertz and 35 decibels at 6000 Hertz were shown.  The Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In view of such, the claim was referred to the May 2010 audiology examiner for further review and consideration.  The Board specifically advised the examiner that even if a Veteran's service treatment records did not reflect bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385 (2011) in service or at separation from service, service connection could still be established if clinical evidence were obtained indicating that current hearing loss disability might reasonably be related to service.  This includes demonstration of hearing loss in service on audiometric examination. See Hensley.

In February 2011, the same VA audiologist indicated that the converted audiometric values had been considered and stated that "I cannot comment on cause of mild hearing loss noted on 11/5/62 without resorting to mere speculation....  She also opined that "I cannot give an opinion regarding whether or not current hearing loss disability is actually due to incident during service, without resorting to mere speculation."

The Board points out that what was requested in this instance was measured consideration of the claim, to include significant additional factors pertinent to the claim, and an opinion enhanced by the examiner's clinical expertise.  The audiology examiner's vague and inconclusive statement provides no guidance to resolve the matter at hand.  If an examiner cannot provide an opinion without resorting to speculation, then rationale as to why a more definitive conclusion cannot be reached should be provided. See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled, and holding that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence).  If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's ear pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).  The failure to do so renders the examination inadequate.  Therefore, further development is warranted.

It is unfortunate that this case has to be remanded yet again, but the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  The Board thus finds that another evaluation of the evidence is warranted for a more definitive assessment of relationship of hearing loss to service for a more informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the same audiologist (or other pertinent specialist) for a supplementary opinion.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner is requested to consider and discuss the import of the audiograms in service that noted puretone thresholds of 30 decibels at 3000 hertz and 35 decibels at 6000 hertz.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that current hearing loss is due to service, including noise exposure.  A complete rationale for the conclusions reached must be provided in the clinical report.

A new VA examination should be scheduled only if the examiner deems such an examination necessary to provide the requested addendum.

In addition, if the audiologist who performed the 2010 VA examination is not available to provide an opinion, the Veteran should be scheduled for a new VA examination, if deemed appropriate by a different specialist.

Note: If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hearing pathology.  

2.  The RO/AMC should ensure that the clinical report requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall.

3.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

